Citation Nr: 1725157	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include spondylosis, stenosis, and degenerative disc disease (DDD).

2.  Entitlement to service connection for a lumbar spine disability, to include spondylosis, degenerative facet joints, and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Seth C. Berman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1979 to October 1987.  The Veteran had additional duty with the Alabama Army National Guard from October 1987 to October 1988.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2011.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board in March 2012, August 2013, April 2015, and April 2016.  To the extent possible, the requested development has been completed and the case has been returned to the Board.  


FINDINGS OF FACT

1.  The evidence does not show an in-service event, injury, or disease related to a cervical spine disability.

2.  The evidence does not show an in-service event, injury, or disease related to a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a  lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  An October 2007 letter notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).
Here, the Veteran's service treatment records, VA medical records, Social Security Administration disability records, and Workers Compensation records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The Veteran was scheduled for a VA examination in March 2012, but failed to report for the examination.  See December 19, 2013 CAPRI printout.  Neither the Veteran nor his representative presented good cause for his failure to report for the VA examination, requested another examination or, after receipt of the November 2012 Supplemental Statement of the Case (SSOC), argued that the Veteran had not received notice of the VA examination.  Under these circumstances, the Board finds that the Veteran failed to report for a VA examination without good cause.  The duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  

The Board's April 2016 remand directed the RO to obtain any outstanding service treatment records, to include records of any treatment the Veteran received at Fort Stewart in Georgia in 1987; request records from the Alabama Department of Labor Workers' Compensation Division; determine whether there were any outstanding VA medical records from November 1987 to April 2002, and to readjudicate the claims.  

On remand, the RO contacted the State Adjutants General office and requested the Veteran's service treatment records.  In response the RO received a copy of the September 1987 separation examination that is already of record.  The RO also requested copies of treatment records from the base hospital at Fort Stewart.  In response, the RO received clinical records documenting the Veteran's clinical treatment for an umbilical hernia in June and July 1987; the records obtained did not refer to treatment for neck and back conditions.  In January 2017, the RO produced a memorandum of unavailability for any clinical records pertaining to the Veteran's neck or back and sent the Veteran a final attempt letter.  The RO received records from the Alabama Department of Labor Workers' Compensation Division in October 2016.  Lastly, the RO determined that there are no outstanding VA medical records dating prior to 2002.  See April 2017 Report of General Information.  Thus, the RO completed the remand directives to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of these appeals without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In the instant case, there is no presumed service connection because there is no evidence that the Veteran's arthritis manifested to a compensable degree within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, 451 F.3d at 1336-1337 (2006) (noting the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  

Cervical and Lumbar Spine Disabilities

The record shows the Veteran has diagnoses of cervical and lumbar spine DDD and DJD, as well as mild degenerative facets from L3-S1.  See July 2006 and August 2006 x-rays.  Thus, the first Hickson element is met.

With respect to the second Hickson element, the Veteran wrote that he injured his neck and back while carrying an 80-caliber machine gun to the motor pool.  See July 2009 VA Form 9.  He reported going to sick call and receiving treatment in the military and from 1988 to present.  During the November 2011 Board hearing, the Veteran testified that he thought he hurt his back at Fort Stewart because he was required to carry a heavy machine gun.  He stated that "that's probably when I hurt my back."  See Hearing Transcript, pg. 8.  He said he received treatment for his neck and back in the early 1980s, which was how his hernia was discovered, and later received VA care for his neck and back in November or December 1987.  Id. at 10.  In February 2016 the Veteran submitted a photo showing him holding an M60 machine gun.  

Upon review of the claims file, the Board finds that the evidence of record does not support the Veteran's contentions regarding his asserted injuries.  The Veteran's available service treatment records are silent for complaints of or treatment for cervical or lumbar spine conditions.  The Veteran's personnel records show the Veteran served at Fort Stewart from 1982 to 1983 and from 1986 to 1987; thus, any neck or back injury would have occurred prior to the Veteran's discharge in 1987.  Notably, the Veteran's September 1987 separation examination indicated his neck and spine were clinically normal, and the Veteran wrote that he was in good health.  Moreover, the inpatient clinical records pertaining to the Veteran's umbilical surgery did not reference any neck or back symptomatology.

With regard to the Veteran's assertion that he received care for his neck and back problems since service, the Board observes that the first documented instance of neck and back pain appears to be in July 2005.  At that time, the Veteran reported having neck and back pain following a car accident earlier that year.  An August 2005 history and physical by Dr. P. R. noted the Veteran's reports of low back pain and sciatica, which the Veteran said began after a car accident 5 months ago.  Notably, the Veteran stated he had no symptoms like this prior to his car accident.  In an October 2005 note, Dr. P. R. reported that the Veteran had severe spinal stenosis and some congenital stenosis, the latter of which was something the Veteran acquired a long time ago and was not the result of an accident.  Dr. P. R. noted the Veteran's assertion that he had no problems prior to the car accident and that he has experienced problems since.  

VA medical records from July 2006 note that the Veteran sustained a fall at work, and subsequently reported neck and lower back pain.  According to a November 2006 VA physical medicine rehabilitation consultation report, the Veteran said that his back pain began in July when he made a sudden turn.  A CT scan showed a normal spine, and an MRI of the thoracic and lumbar spines was reported to have shown no evidence of spinal stenosis.

Based on the foregoing, the Board affords greater probative value to the objective evidence of record indicating that the Veteran first began developing neck and back problems more than a decade after service.  As noted above, the STRs do not show treatment or a diagnosis of a cervical or lumbar spine condition in service and the contemporaneous September 1987 separation examination report shows that the clinical evaluation of the neck and spine were normal.  This conclusion is not based merely on the absence of complaints of neck and back problems during service, but also on the Veteran's post-service statements in which he indicated he did not have neck and back difficulties until a car accident in 2005.  These statements, made during the course of receiving medical care, contradict the Veteran's later assertions that he had neck and back problems during service and received care for those conditions during and since separation from service.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).

Thus, the Board finds that the weight of the evidence is against finding that the Veteran experienced an in-service event, injury, or disease related to his claimed cervical and lumbar spine disabilities, and the second Hickson element is not met.  Thus, the claims fail on that basis.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


